Interim Decision #1545

•

MASTER OF

Hama

In Section 212(e) Proceedings
A-12237808
Decided by District Director December 22,1965

.,

An exchange visitor from Egypt is granted a waiver of the 2-year foreign res;deuce requirement of section 212(o), immigration and Nationality Act, as
amended, because compliance therewith would result in exceptional hardship to hie IJ.S. citizen wife and. child for whom he would be able to provide only a meager existence if they accompanied him abroad, plus the difficulties they would encounter-by being forced to live in a strange country;
,and if they were to remain in the United States while he fulfills his com_ mitment, he would be unable to support two households, his wife is unable
to work because of the tender age of their child, and an indefinite family
" separation would result from the practice of his government not to permit its
'citizens who have been out of the country as students or exchange visitors
to again ldave the country.
The applicant 'Is a" thirty-three year old physician, a native and

citizen of Egypt,. born on January 9, 1932' at Cairo. He 'was admitted to the United States. at Boston, Massachusetts on June 25,
is all ekellitare visitor, destined to Memerial Hospital, Houston,
Texas, under Exchange Visitor Program P—II-1063. In July 1959
he transferred to the Methodist Hospiial, Houston, Texas under
Exchange Visitor Program' P—II-2421. In July 1960 he transferred
to the Robert B. Green Hospital, San Antonio, Texas under Exchange Visitor Program P—II-1249. In July 1961 he transferred
to Charity Hoipital, New Orleans, Louisiana under Exchange Visitor Program P—II-284. Since July 1963 he has been serving as a
...:rssilent physician at Laurel Heights Hospital, Shelton, Connecticut.
On February 24, 1962 he married Joy Alice Hoelzer at San
Antonio, Texas. His wife was born in Brooklyn, New York on
June 2, 1938. A daughter, Lisa Kay Habib, was born on May 20,
1963 in New Orleans, Louisiana.
The applicant's United States citizen spouse and child reside with
him. His wife is unable to work because of the tender age of the
464

Interim Decision #1545
daughter. This limits their income to $175 per month and resident
facilities. The cost of transportation for the family to go to Egypt
would be close to $2000. He is unable to save this amount and would
be obliged to borrow the money. If he were to live in Egypt and his

family in the United States, he would be unable to support two
households. If his family were with him in Egypt, they would be
able to afford only a meager existence on the salary he might earn
as a physician in a small remote village.
In addition to the financial hardship, the applicant has asserted
that it is the practice of his government not to permit its young
citizens, who have been out of the country as nonimmigrant students
or exchange visitors, to again leave the country. In December 1962,
and again on May 19, 1965, the Department of State, in a similar
case, confirmed that this practice still prevailed. This would result

in an indefinite separation in the family relationship. On the other
hand, if the spouse • and child accompanied the applicant abroad,
they would not be able to adjust to the new customs, food, language,
and other difficulties to. be encountered by being forced to live in a
strange 'country.
In view' of the: fofegOing, it has been determined that compliance

with the two-year foreign residence requirement of section 212(e) of
the Iniiiiigfation Na:tiodality Act, as amended, Would impose
exceptional hardship upon Dr. Habib's United States citizen spouse
and child. The Department of State has - recommended that the
•waiver be granted.
ORDER: It is ordered that the recommendation of the Department. of State be followed and that the waiver be granted.

465

